Citation Nr: 0914842	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that her service-connected PTSD is more 
disabling than the current 50 percent evaluation reflects.  
She also contends that, since 1998, she has been unable to 
secure and maintain gainful employment due solely to PTSD.

During VA examination in November 2005, the Veteran described 
increased symptoms of depression and anxiety.  However this 
was in contrast to her treating psychiatrist's observations 
and treatment records, which indicated the Veteran was doing 
quite well on her current medication regimen and that her 
depression and anxiety had improved, but her issues related 
to PTSD may have worsened.  At that time, the VA examiner did 
not comment on the Veteran's employability.

The Veteran was afforded a VA psychiatric examination in 
March 2006.  The examiner noted that although the Veteran was 
unemployed it was his opinion that her condition did not 
render her unemployable.  However, in subsequent medical 
statements, dated in October 2006 and March 2007, the 
treating psychiatrist concluded that the Veteran's mood 
lability could make it difficult for her to accurately and 
adequately report on her functioning and the severity of her 
symptoms and that she was unable to work as a result.

Given the inconsistencies in the clinical record, and the 
Veteran's contentions reflecting persistent, severe 
psychiatric symptoms that have worsened over time, the Board 
is uncertain as to the current severity of the PTSD.  While 
the last VA examination is not overly stale, because there 
may have been a significant change in her condition, the 
Board finds that a more contemporaneous examination is in 
order.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since the 
Veteran's VA examination in 2006.  

Finally, with regard to the claim for TDIU, the Board finds 
that this issue is inextricably intertwined with the pending 
increased rating claim for PTSD, the only disability for 
which the Veteran is service connected, and it is appropriate 
to defer consideration of this claim until the development 
requested is complete.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Accordingly, a decision on the TDIU issue is 
deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to her 
increased rating and TDIU claims, such as 
providing her with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

2.  The Veteran should be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of her service-
connected PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform her and request 
that she obtain and submit it.

3.  The Veteran should be scheduled for 
VA examination of the service-connected 
PTSD.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished, and all signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail.  The 
examiner is requested to use a multiaxial 
assessment, to assign a Global Assessment 
of Functioning (GAF) score, explain what 
the assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  

Any disabling manifestations specifically 
attributable to the Veteran's service-
connected PTSD must be fully outlined and 
differentiated from symptoms caused by 
any non service-connected disorders.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
particularly the Veteran's previous VA 
examinations conducted in November 2005 
and March 2006, and the VA psychiatrist 
statements dated in October 2006 and 
March 2007.  The examiner should also 
describe the impact of the Veteran's PTSD 
on her occupational and social 
functioning.  

Finally, the examiner should opine as to 
whether the Veteran's service-connected 
PTSD, without consideration of any other 
non-service-connected disability, renders 
her unable to secure or follow a 
substantially gainful occupation.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating and 
TDIU claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  Make a determination as to 
whether the Veteran meets the rating 
criteria for TDIU set forth in 38 C.F.R. 
§§ 4.15, 4.16, and whether she is 
precluded, solely by service-connected 
PTSD, from following a substantially 
gainful occupation.  

5.  If the benefits sought on appeal 
remain denied, furnish the Veteran and 
her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


